Citation Nr: 0008814
Decision Date: 03/31/00	Archive Date: 09/08/00

DOCKET NO. 98-10 458A              DATE MAR 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to dependency and indemnity compensation pursuant to
38 U.S.C.A. 1318 (West 1991).

2. Entitlement to accrued benefits.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

K. R. McCormack, Associate Counsel

INTRODUCTION

The veteran had two periods of active service. From December 1941
to July 1944, he served in the United States Navy under one name
and was separated with a bad conduct discharge. The RO, in August
1949, held that the character of this discharge barred entitlement
to VA benefits related to that period of service. In February 1996,
the Department of the Navy upgraded the discharge for this period
of service to a general discharge under honorable conditions. From
July 1950 to March 1953, he served in the United States Army under
a different name and was separated with an honorable discharge.

The veteran died on February 22, 1997. The cause of death was lung
cancer. The appellant is the veteran's surviving spouse.

In April 1997, the appellant filed applications for dependency and
indemnity compensation (DIC), death pension, and accrued benefits.
This matter comes to the Board of Veterans' Appeals (Board) from a
May 1997 rating decision of the Department of Veterans Affairs (VA)
Denver Regional Office (RO). In that determination, the RO denied
the claims of entitlement to service connection for the cause of
the veteran's death (DIC pursuant to 38 U.S.C.A. 1310), entitlement
to DIC pursuant to 38 U.S.C.A. 1318, and entitlement to accrued
benefits. In July 1997, the appellant filed a notice of
disagreement with regard to each of these issues.

As to the claim of entitlement to nonservice-connected death
pension benefits, the RO did not adjudicate that claim in the May
1997 rating decision. This claim is referred to the RO.

With respect to the claim of entitlement to service connection for
the cause of the veteran's death, the RO addressed this issue in a
June 1998 statement of the case.

2 -

The appellant's July 1998 substantive appeal, however, did not
addressed this issue. The record does not contain any subsequent
correspondence with regard to that issue until a February 2000
statement from the appellant's representative. While this statement
meets the requirements of 38 C.F.R. 20.202 as a substantive appeal,
it was received more than one year after the May 1997 rating
decision and more than 60 days after the June 1998 statement of the
case. See 38 C.F.R. 20.302(b) (substantive appeal must be filed
within one year of notification of decision or 60 days of issuance
of statement of the case, whichever comes later). Thus, the
substantive appeal was not timely filed. Because the appellant did
not file a substantive appeal within the applicable time frame for
doing so, tie Board does not have jurisdiction to address the
issue. See Fenderson v. West, 12 Vet. App. 119,, 128-31 (1999)
(Board did not err when it decided it did not have jurisdiction
over an issue for which there was a notice of disagreement and a
statement of the case, but not a timely substantive appeal);
Archibold v. Brown, 9 Vet. App. 124, 130-32 (1996) and Roy v.
Brown, 5 Vet. App. 554, 555 (1993) (request for appellate review
completed by a timely substantive appeal). Cf. Marsh v. West, 11
Vet. App. 468, 470-72 (1998) (notice of disagreement "encompass[es]
also any question of jurisdiction because a claim that an
administrative agency ... possesses jurisdiction is always already
implicit in any substantive claim.").

The Board is mindful of a recent opinion of VA's Office of General
Counsel, VA O.G.C. Prec. Op. No. 9-99 (August 18, 1999), which held
that the Board has the authority to address in the first instance
the question of the timeliness of a substantive appeal, provided
that the appellant was afforded appropriate procedural protections
to assure adequate notice and a chance to be heard on that aspect
of the claim. In this case, the appellant was informed in the June
1998 statement of the case that he "must file [his] appeal ...
within 60 days .... If we do not hear from you within this period,
we will close your case." This notice adequately and accurately
informed her of the action needed to perfect the appeal by
submission of a substantive appeal within 60 days. The facts show
that she failed to do so with respect to the claim of service
connection for the cause of the veteran's death.

3 -

While the record does not show that she was provided with a
specific opportunity to offer evidence or argument on the
jurisdictional aspect of the claim, the Court's decision in
Fenderson is based on similar facts as presented here. Therefore,
consistent with that holding, the Board does not have jurisdiction
over the issue of service connection for the cause of the veteran's
death.

With respect to the claim of entitlement to DIC pursuant to 38
U.S.C.A. 1318, the RO issued a June 1998 statement of the case and
the appellant perfected the appeal by filing a July 1998
substantive appeal. The Board thus has jurisdiction to consider
this claim. 38 C.F.R. 20.200. With respect to the claim of
entitlement to accrued benefits, the June 1998 statement of the
case did not list or discuss the accrued benefits claim. These
claims will be addressed in the Remand section- of this decision.

REMAND

As to the claim for accrued benefits, a statement of the case has
not been issued regarding the claim of entitlement to accrued
benefits. Where notice of disagreement has been filed without
subsequent issuance of a statement of the case, a remand is
required to cure the procedural defect. Manlincon v. West, 12 Vet.
App. 238 (1999).

As to the claim seeking DIC benefits under 38 U.S.C.A. 1318, such
benefits shall be paid to a deceased veteran's surviving spouse in
the same manner as if the veteran's death were service connected
when the following conditions are met:

(1) The veteran's death was not caused by his or her own willful
misconduct; and

4 - 

(2) The veteran was in receipt of or for any reason (including
receipt of military retired or retirement pay or correction of a
rating after the veteran's death based on clear and unmistakable
error) was not in receipt of but would have been entitled to
receive compensation at the time of death for a service-connected
disablement that either: (i) was continuously rated totally
disabling by a schedular or unemployability rating for a period of
10 or more years immediately preceding death; or (ii) was
continuously rated totally disabling by a schedular or
unemployability rating from the date of the veteran's discharge or
release from active duty for a period of not less than 5 years
immediately preceding death.

38 C.F.R. 3.22(a) (1999).

An award of DIC may be awarded pursuant to 38 U.S.C.A. 1318 based
on four separate bases: (1) that the veteran was continuously rated
totally disabled for 10 or more years immediately preceding death;
(2) that the veteran was continuously rated totally disabled for
five or more years immediately preceding death if also so rated at
the date of discharge; (3) that the veteran would have been
entitled to received such compensation but for clear and
unmistakable error in previous final RO or Board decisions; or (4)
that the veteran would have been entitled to receive total
disability compensation at the time of his death but was not
receiving it for some reason. See Cole v. West, 13 Vet. App. 268
(1999); Marso v. West, 13 Vet. App. 260 (1999); Wingo v. West 11,
Vet. App. 307 (1998); Carpenter (Angeline) v. Gober, 11 Vet. App.
140 (1998); Green v. Brown, 10 Vet. App. 111 (1997). The Court
essentially created a new basis for recovery under section 1318,
allowing the appellant to demonstrate that the veteran could
hypothetically have been entitled to receive a different decision
(ultimately leading to a total disability) based on then applicable
law and the evidence in the claims file or in VA custody prior to
the veteran's death. Green, 10 Vet. App. at 118-19.

5 -

Effective January 21, 2000, VA amended section 3.22(a) and added
other provisions relevant to this claim. Those amendments provide
as follows:

(a) Even though a veteran died of nonservice-connected causes, VA
will pay death benefits to the surviving spouse ... in the same
manner as if the veteran's death were service-connected, if:

(1) The veteran's death was not the result of his own willful
misconduct, and

(2) At the time of death, the veteran was receiving, or was
entitled to receive, compensation for service-connected disability
that was: (i) rated by VA as totally disabling for a continuous
period of at least 10 years immediately preceding death; or (ii)
rated by VA as totally disabling continuously since the veteran's
release from active duty and for at least five years immediately
preceding death.

(b) For purposes of this section, "entitled to receive" means that
at the time of death, the veteran had service-connected disability
rated totally disabling by VA but was not receiving compensation
because: (1) VA was paying the compensation to the veteran's
dependents; (2) VA was withholding the compensation under authority
of 38 U.S.C.A. 5314 to offset an indebtedness of the veteran; (3)
the veteran had applied for compensation but had not received total
disability compensation due solely to clear and unmistakable error
in a VA decision concerning the issue of service connection,
disability evaluation, or effective date; (4) the veteran had not
waived retired or retirement pay in order to receive compensation;
(5) VA was withholding payments under the provisions of 10 U.S.C.A.
1174(h)(2); (6) VA was withholding payments because the veteran's

- 6 -

whereabouts was unknown, but the veteran was otherwise entitled to
continued payments based on a total service-connected disability
rating; or (7) VA was withholding payments under 38 U.S.C.A. 5308
but determines that benefits were payable under 38 U.S.C.A. 5309.

(c) For purposes of this section, "rated by VA as totally
disabling" includes total disability ratings based on
unemployability.

(d) To be entitled to benefits under this section, a surviving-,
spouse must have been married to the veteran (1) for at least one
year immediately preceding the date of the veteran's death; or (2)
for any period of time if a child was born of the marriage, or was
born to them before the marriage.

65 Fed. Reg. 3,388-92 (Jan. 21, 2000) (to be codified at 38 C.F.R.
3.22 (2000)).

When a regulation changes after a claim has been filed but before-,
the administrative appeal process has been concluded, the version
more favorable to the appellant should apply. Kamas v. Derwinski,
1 Vet. App. 308, 313 (1991). Thus, the appellant's section 1318
claim must be fully adjudicated under both the new and the old
criteria to determine which version is more favorable. DeSousa v.
Gober, 10 Vet. App. 461, 467 (1997). See also Bernard v. Brown, 4
Vet. App. 384, 394 (1993) (before Board addresses a question not
yet addressed by the RO, it must consider whether appellant had
adequate notice of the need and an opportunity to submit evidence
or argument, and whether, in their absence, claimant is
prejudiced).

The analysis for the accrued benefits claim, if an appeal as to
that issue is perfected by the appellant, requires consideration of
the veteran's appeal, pending on the date of his death, for an
effective date earlier than August 30, 1988 for a

7 -

total disability rating for his psychiatric disability and
entitlement to VA payment for unauthorized hospital care in May
1994. One aspect of the earlier-effective- date claim is whether
clear and unmistakable error occurred in the June 10, 1953 rating
decision that denied the claim of service connection for a
psychiatric disorder. The claim for DIC under 38 U.S.C.A. 1318 also
requires adjudication of the appellant's allegation that clear and
unmistakable error occurred in the June 10, 1953 rating decision.
Thus, if the appellant perfects an appeal as to the accrued-
benefits claim, these claims are inextricably intertwined. See
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (a decision on the
clear- and-unmistakable-error portion of the DIC claim could have
a significant impact on a perfected appeal of the accrued-benefits
claim).

The case is REMANDED for the following development:

1. The RO should provide a statement of the case to the appellant
and her representative addressing the issue entitlement to accrued
benefits. The statement of the case should include all relevant law
and regulations pertaining to the claim. Reasons and bases for the
denial also should be included. The appellant must be advised of
the time limit in which he may file a substantive appeal. 38 C.F.R.
20.302(b). Then, only if an appeal is perfected should this issue
be returned to the Board for further review.

2. The RO should then adjudicate the claim of entitlement to DIC
benefits pursuant to 38 U.S.C.A. 1318 in light of both versions of
38 C.F.R. 3.22 set forth above, as well as recent changes to the
law and regulations governing adjudication of clear and

8 -

unmistakable error. See 38 U.S.C.A. 7111 (West Supp. 1999); 64 Fed.
Reg. 73,413-14 (Dec. 30,1999).

If any benefit sought on appeal, for which a notice of disagreement
has been filed, remains denied, the appellant and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto. Thereafter, the
case should be returned to the Board. The appellant has the right
to submit additional evidence and argument on the matter or matters
the Board has remanded to the RO. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

The appellant is entitled to compliance with these remand
directives. When the aforementioned development has been completed,
the RO should review the record to ensure it is in compliance with
this remand. Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Jeffrey J. Schueler 
Acting Member, Board of Veterans' Appeals

- 9 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



